Title: To George Washington from Benjamin Tallmadge, 28 November 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Stanwich Novr 28th 1782
                  
                  I have this Evening had the Honor to receive Your Excellency’s favor of Yesterday.  I am happy that any suggestions contained in my former Letter have met Your Excellency’s Approbation.
                  Since I was at Head Qrs I have paid very particular attention to Your Excellency’s Instructions, & have enclosed two Papers for Purusal.  I cannot but flatter myself that the Information is accurate, as several agree in the same account; & tho’ the Map may be imperfect, it may serve to give a sketch of the Enemie’s Position & Cantonments.
                  I have sent my Principal Agent into N.Y. again, whom I shall not see before Wednesday next, unless something important should intervene—If there is any thing omited in the enclosed Communications which Your Excellency would wish to have ascertained, I will most chearfully attend to it at or before the next Interview.
                  Tomorrow I propose to ride Eastward, to arrange some necessary matters, but shall return in a day or two.  Whenever the Relief may be ordered, I hope Your Excellency will not forget the small Party of Dragoons mentioned in my last letter, & as I shall have some public matters to adjust before I leave the Lines, I should be glad to be indulged with a little Previous notice, that I may attend to them accordingly.  I have the Honor to be, With the greatest Regard, & Esteem, Sir, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                  
                  
                     P.S.  This will be forwarded by two Dragoons, tomorrow morning.
                  
                  
                Enclosure
                                    
                     
                        Novr 27 1782
                     
                     B.S. left N.Y. on the 25th inst. & reports that the British Fleet passed the Baron the 22d inst.  He supposes, from the best Accounts he could Collect that they consisted of 13 or 14 Sail of the line under Admiral Hood—No Troops were embarked or sailed with the fleet.  Major Bekwith told my Informant that the French Fleet had sail’d from Boston, & that the B. Fleet had gone out to intercept them.  Four Sail of the Line remained at N.Y. with Admiral Digby, & it is expected that one of them would sail for England soon with Genl Carleton.  About 40 Sail of Transports (with 2 from Cork) lately arrived at N.Y. from Quebeck.  They are now repairing for service.  The whole number of Transports now at N.Y. amot to about 100 Sail.
                     A Packet with very important Dispatches is hourly expected at N. York.
                     Gibralter is most undoubtedly taken.
                     The Cantonments of the Enemy on York & Staten Islands is as follows viz.
                     The 40th & 42d British, & the Jersey Battalions are on Staten Island.
                     At & about the City ly the 37th British Regt Robinson’s Corps & five Hessian Regiments viz. The Regt Donop—Hesse Hannau—Prince Carle Light Regt & Young Losburgh—Those Corps do duty in Town, & the Hessian Grenadiers keep Guard on the North & East Rivers as high up as the 5 Mile Store.
                     The 54th Regt is quartered in the Barracks on each side the Road at McGowen’s Pass.  five Companies of the 57th Regt by in the West Barracks (so Called) between McGowen’s Pass & the North River, & the other four Companies of the 57th Regt lie in a Barrack in rear of the Brick House, below the White House.
                     One Troop of Dragoons by at Haerlem & do duty on the Advanced Posts.
                     The Advanced Troops Composing the Garrisons at Fort Kniphausen, Laurel Hill, the Redoubts in the Parallel of the Grand Barrier, & all the small forts & Redoubts advanced, are Composed of the 38th Regt, about 400 strong, & nine Companies of Grenadiers of near 90 Men apiece—The whole making about 1200 Men.  My Informant observes that one of those Companies belongs to the 33d one to the 64th & one to the 70th Regt.  These Troops lie in Barracks at & about Fort Kniphausen, & in the Huts in the Rear of Laurel hill fort, as in the Map.  In all the advanced Works are Barracks or huts, & the Guards assigned to them ly in the Works.
                     The Communication between Haerlem & Morrisiana is kept up by a large flat boat—That with No. 8 is a proper rope ferry where a large flat boat plies constantly.  At Kingsbridge the boards or Planks, are pulled up every night, but at low Water, Troops can ford it a few Yards west of the Bridge—No Patrolls are advanced over Kingsbridge.
                     My Informant visited all the Posts on York Island, & observes that No. 8 is nearly a Circular Piece of Work, with a Common Wall, a Ditch & a Picket fastened in the Wall about two feet below the Top, & the Points a little Elevated.  The Guard is 1. Capt. 2 Subs. 3 Serjts & 50 Rank & file—There are also a Corpl & 6 Matrosses with 3 Pieces of Cannon in the fort—Laurel hill looks directly into No. 8.
                     The little block house near Kingsbridge has a Serjt & 10 men but no Cannon in it.
                     
                        Prince Charles, & Fort Spikendevil have a Subaltern & about 20 Men a piece; They are also constructed much after the Plan of No. 8 & have two or three Pieces of Cannon.
                     Fort Tryon on the left of the Barrier or Stockade, as well as all the small Redoubts in that Line have Guns in them, but in rear they are open or rather not strong.  In front this whole wall is deemed very strong.  My Informant does not think that laurel hill is very strong in rear & by no means so difficult of Access in that way as Fort Knipthausen.
                     There are no Guards or Patrolls on the Banks of the North River from Fort Kniphausen down to the Hessian Grenadier Guards, near the 5 mile stone.  Perhaps there may be a small Guard west of the Barracks near McGowens Pass.
                     By all the Persons who have been among the Enemy, they appear to be much off their Guard.
                     Genl Fox quarters at the blue hill Tavern, & Genl Mosgrove at the White house. There are six or seven Stores of Goods on the road near the blue Bell & a little Village of new buildings.  S.B. supposes the Amot of Goods in these Stores may be about 30 or £40,000—From these they trade largely with the Country.  All the out posts are relieved every Week.
                     My Informants do not suppose that the Guards are strong either in Fort Kniphausen or Laurel hill, but they think near 150 men may ly in the former, & about one Company in the latter.  All the Redoubts in the Line of the Barriers, are rather alarm Posts, than Places for Guards.
                     
                        map of New York Island
                     
                  
                  
               